DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kitami (US 2007/0095151 A1) is considered the closest prior art. Kitami discloses a vibratory measuring device (1) for determining a mass flow rate or a density of a medium, having a bent vibratory measuring tube (3), a support body (7), first and second bearing bodies (8), first and second exciter units (4, 5), first and second sensor units (6), an operation and evaluation circuit (25), and that the first and second bearing bodies (8) are connected to the support body (7). However, Kitami is silent on the exciter units exciting bending vibrations of the tube in both the tube plane and a plane perpendicular to the tube plane. Further, Kitami is silent on the sensor units each being configured to detect bending vibrations of the tube in both the tube plane and a plane perpendicular to the tube plane. Therefore, Kitami disclose or suggest “wherein the first and second exciter units are each configured to excite bending vibrations of the measuring tube both in the measuring tube plane and perpendicular to the measuring tube plane as a function of excitation signals, wherein the first and second sensor units are each configured to detect bending vibrations of the measuring tube both in the measuring tube plane and perpendicular to the measuring tube plane, and to output vibration-dependent sensor 13-26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lew et al. (US 5,700,958) is cited for disclosing a vibratory mass flow meter (fig. 4) having a bent measuring tube (34), first and second bearings (35, 36) supporting the tube (34) and connected to a support body (43), and first and second vibration sensor units (39, 40). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852